internal_revenue_service number release date index number ----------------- ------------------------------- ----------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-124198-09 date date legend x --------------------------------------------------- ----------------- --------- ------------------ -------------------------------------------- state state facilities dear -------------- this letter responds to your letter dated date and subsequent correspondences requesting a ruling under sec_469 of the internal_revenue_code specifically a ruling was requested that certain interest_income generated by company be treated as derived in the ordinary course of a trade_or_business under sec_1 2t c ii of the income_tax regulations for purposes of calculating passive_activity_gross_income facts the information submitted states that x is an s_corporation with both active and passive shareholders for the purposes of sec_469 x has been granted licenses to build facilities in state and state disregarded entities wholly owned by x entered into a plr-124198-09 number of loan agreements in order to facilitate the payment of license fees to both states as well as facility construction under the terms of the various loan agreements x’s subsidiaries were required to immediately draw a large portion of the loan amounts and hold them in interest bearing accounts the agreements placed strict limitations on how funds could be used from the time the funds were dispersed to the time when the funds were needed for construction costs or license payments the funds could only be used for the payment of debt service and even then only when no other funds were available upon completion of the projects the remaining funds including any interest accrued were required to be returned to the lenders law and analysis sec_469 disallows the passive_activity_loss and the passive_activity_credit for the taxable_year of individuals estates trusts and certain types of corporations a passive_activity includes a trade_or_business activity in which the taxpayer does not materially participate sec_469 taxpayers can own passive activities directly through passthrough entities or through certain c corporations in general a taxpayer's passive_activity_loss for a taxable_year equals the amount by which the taxpayer's deductions from passive activities passive_activity deductions exceed the taxpayer's gross_income from passive activities passive_activity_gross_income for the taxable_year sec_469 and sec_1_469-2t passive_activity_gross_income and net_active_income do not include portfolio_income as defined in sec_469 of the code and sec_1_469-2t of the regulations portfolio_income generally includes gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business accordingly sec_1_469-2t lists the only situations in which the items of gross_income described in sec_1_469-2t are considered derived in the ordinary course of a trade_or_business and thus are not portfolio_income for the purposes of sec_469 interest_income not described in one of the specific provisions of sec_1 2t c ii may be excluded from portfolio_income only if the commissioner identifies it as income derived in the ordinary course of a trade_or_business under sec_1 2t c ii g example in sec_1_469-2t describes a situation where local law requires a partnership who operates a low income apartment building to maintain a reserve fund to pay for the maintenance and repair of the building the example states that the interest_income earned off of the reserve fund is portfolio_income and thus not earned in the ordinary course of trade_or_business plr-124198-09 senate report no 99th cong 2d sess states t o permit portfolio_income to be offset by passive losses or credits would create the inequitable result of restricting sheltering by individuals dependent for support on wages or active business income while permitting sheltering by those whose income is derived from an investment portfolio it goes on to add t he rule treating portfolio_income as not from a passive_activity does not apply to the extent that income of a type generally regarded as portfolio_income is derived in the ordinary course of trade_or_business the rationale for treating portfolio-type income as not from the passive_activity does not apply since deriving such income is what the business activity actually in whole or in part involves with respect to working_capital senate report no 99th cong 2d sess adds n o exception is provided for the treatment of portfolio_income arising from working_capital ie amounts set_aside for the reasonable_needs_of_the_business although setting aside such amounts may be necessary to the trade_or_business earning portfolio_income with respect to such amounts is investment-related and not a part of the trade_or_business itself under this rule for example interest earned on funds set_aside by a limited_partnership operating a shopping mall for the purpose of expanding the mall is treated as portfolio_income and is not taken into account in determining a limited partner’s passive_income or loss from the activity of operating the shopping mall conclusion based on the information submitted we conclude that x’s income earned on the interest bearing accounts is portfolio_income under sec_469 of the code and sec_1_469-1t of the regulations this ruling is directed only to the taxpayer s requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely david r haglund david r haglund acting branch chief branch office of the associate chief_counsel passthroughs special industries
